Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 8-11, filed February 9, 2021, with respect to the rejection(s) of claim(s) 1, 5-13, 17-20 and 21 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of prior art cited in an Information Disclosure Statement (U.S. 9,638,326 Haynes hereinafter).

Claim Objections
Claims 1, 13, 21, 27, 28, 29 and 31 are objected to because of the following informalities:  The amended claims in the last reply contain minor informalities.  Rather than list and explain each informality by line number which could cause confusion, the following marked-up claims illustrate the believed presentation of the claims for consideration.  Appropriate correction is required.

1. A seal assembly for a turbomachine, the turbomachine including a rotating shaft extending along a centerline and a fixed housing positioned exterior to the rotating shaft in a radial direction relative to the centerline, the seal assembly comprising: 
a sump housing including at least a portion of the rotating shaft and the fixed housing, wherein the sump housing at least partially defines a bearing compartment for holding a cooling lubricant therein; 

a sump seal positioned between the rotating shaft and the fixed housing and at least partially defining the bearing compartment for holding the cooling lubricant; 
a pressurized housing positioned exterior to the sump housing and including at least a portion of the rotating shaft and the fixed housing, wherein the pressurized housing defines a pressurized compartment to at least partially enclose the sump housing; and 
a non-contacting carbon archbound air seal positioned between the rotating shaft and the fixed housing and at least partially defining the pressurized compartment to enclose the sump housing, wherein the non-contacting carbon archbound air seal comprises a plurality of segments, wherein each segment of the plurality of segments comprises one or more hydrodynamic grooves or hydrodynamic pads, a first end having a projection and a second end having a groove, wherein the projection of each segment of the plurality of segments is configured to mate with the groove of an adjacent segment of the plurality of segments to form a plurality of expandable joints between the plurality of segments, wherein the expandable joints are configured to move radially between a fully-compressed configuration and an expanded configuration, wherein in the fully-compressed configuration, the plurality of segments are prevented from further radial compression and the inner diameter of the plurality of segments has a first diameter which is sized such that there is a radial gap between the plurality of segments and the rotating shaft, and wherein in the expanded configuration, the plurality of segments are spaced apart from each other at the expandable joints and the inner diameter of the plurality of segments has a second diameter which is larger than the first diameter.

13. A turbomachine defining a centerline extending along a Page 3 of 12320865-US-1Attorney Reference Number 10156-104360-01 Application Number 16/123,572 length of the turbomachine, wherein the turbomachine comprises: 

a turbine; 
a rotating shaft extending along the centerline and coupling the compressor and the turbine; 
a fixed housing extending along the centerline and positioned exterior to the rotating shaft in a radial direction relative to the centerline; and 
a seal assembly comprising: 
a sump housing including at least a portion of the rotating shaft and the fixed housing, wherein the sump housing at least partially defines a bearing compartment for holding a cooling lubricant therein; 
a bearing in contact with an exterior surface of the rotating shaft and an interior surface of the fixed housing and positioned within the sump housing, wherein the bearing supports the rotating shaft; 
a sump seal positioned between the rotating shaft and the fixed housing and at least partially defining the bearing compartment for holding the cooling lubricant; 
a pressurized housing positioned exterior to the sump housing and including at least a portion of the rotating shaft and the fixed housing, wherein the pressurized housing defines a pressurized compartment to at least partially enclose the sump housing; and 
a non-contacting carbon archbound air seal positioned between the rotating shaft and the fixed housing and at least partially defining the pressurized compartment to enclose the sump housing, wherein the non-contacting carbon archbound air seal comprises a plurality of segments, each segment having one or more hydrodynamic grooves or hydrodynamic pads, a first end with a projection, and a second end with a notch, wherein the projection of each segment is configured to mate with a respective notch of an adjacent segment thereby forming a plurality of joints between the plurality of segments, wherein the joints are configured to move radially between a fully-compressed configuration and one or more expanded configurations which are larger than the fully-compressed configuration, and there is a radial gap between the plurality of segments and the rotating shaft.

21. A seal assembly for a turbomachine, the turbomachine including a rotating shaft extending along a centerline and a fixed housing positioned exterior to the rotating shaft in a radial direction relative to the centerline, the seal assembly comprising: 
a sump housing including at least a portion of the rotating shaft and the fixed housing, wherein the sump housing at least partially defines a bearing compartment for holding a cooling lubricant therein; 
a bearing in contact with an exterior surface of the rotating shaft and an interior surface of Page 5 of 12320865-US-1Attorney Reference Number 10156-104360-01 Application Number 16/123,572 the fixed housing and positioned within the sump housing, wherein the bearing supports the rotating shaft; 
a sump seal positioned between a first portion of the rotating shaft and the fixed housing and at least partially defining the bearing compartment for holding the cooling lubricant; 
a pressurized housing positioned exterior to the sump housing and including at least a portion of the rotating shaft and the fixed housing, wherein the pressurized housing defines a pressurized compartment to at least partially enclose the sump housing; and 
a non-contacting carbon archbound air seal positioned between a second portion of the rotating shaft and the fixed housing and at least partially defining the pressurized compartment to enclose the sump housing, wherein the non-contacting carbon air seal is spaced apart radially from the sump seal, wherein the second portion of the rotating shaft is spaced apart radially from the first portion of the rotating shaft, wherein the non-contacting carbon archbound air seal comprises a plurality of segments, wherein each segment comprises one or more hydrodynamic grooves or hydrodynamic pads, wherein the non-contacting carbon archbound air seal has an inner diameter variable between a minimum inner diameter and a maximum inner diameter, wherein a radial gap exists between the non-contacting carbon archbound and the rotating shaft when the non-contacting carbon archbound 

27. The seal assembly of claim 21, wherein the segments of the non-contacting carbon archbound 
28. The seal assembly of claim 21, further comprising a radial gap adjuster disposed between the segments of the non-contacting carbon archbound 
29. The seal assembly of claim 21, further comprising a radial gap adjuster disposed between the segments of the non-contacting carbon archbound 
31. The seal assembly of claim 21, further comprising two or more radial gap adjusters disposed between the fixed housing and each segment of the non-contacting carbon archbound 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: radial gap adjuster in claims 28-30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant has claimed a function of “a radial gap adjuster” in each of claims 28 and 29.  While paragraph 0080 discusses similar language, there isn’t a discussion on how the radial gap adjuster is made such to achieve the claimed functional language.  Applicant does not offer any structure in the disclosure which would infer the capabilities claimed.  Without any disclosure, a person skilled in the art is left guessing on how to make the claimed invention with undue experimentation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8, 10, 12-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2003/0110778 A1 (Karafillis et al. hereinafter) in view of United States Patent No. 9,638,326 B2 (Haynes hereinafter)
For claim 1, Karafillis et al. teach a seal assembly for a turbomachine, the turbomachine including a rotating shaft 30 extending along a centerline 12 and a fixed housing 36 positioned exterior to the rotating shaft in a radial direction relative to the centerline, the seal assembly comprising: a sump housing including at least a portion of the rotating shaft 30 and the fixed housing 36, wherein the sump housing at least partially defines a bearing compartment 40 for holding a cooling lubricant therein; a bearing 46 in contact with an exterior surface of the rotating shaft 30 and an interior surface of the fixed housing 36 and positioned within the sump housing, wherein the bearing 46 supports the rotating shaft 30; a sump seal 54 or 58 positioned between the rotating shaft and the fixed housing and at least partially defining the bearing compartment for holding the cooling lubricant; a pressurized housing (unlabeled but positioned around the inter-shell plenum 56) positioned exterior to the sump housing and including at least a portion of the rotating shaft and the fixed housing, wherein the pressurized housing defines a pressurized compartment 38 to at least partially enclose the sump housing; and a non-contacting carbon seal 54 positioned between the rotating shaft 30 and the fixed housing 36 and at least partially defining the pressurized compartment to enclose the sump housing.

Haynes teaches a non-contacting archbound air seal 10 (see at least col. 6, lines 39-42) positioned around a rotating shaft 54.  The seal 10 comprises a plurality of segments 12, 12’, 12” each having a projection 48 on a first end and a groove 34 on a second end, wherein the projection of each segment of the plurality of segments is configure to mate with the groove of an adjacent segment of the plurality of segments to form a plurality of expandable joints (see FIG. 7-8 and their related disclosure) between the plurality of adjacent segments, wherein the expandable joints are configured to move radially between a fully-0compressed configuration (FIG. 7) and an expanded configuration (FIG. 8) wherein in the fully compressed configuration (FIG. 7)the plurality of segments are prevented from further radial compression and the inner diameter of the plurality of segments has a first diameter which is sized such that there is a radial gap between the plurality of segments and the rotating shaft and wherein in the expanded configuration, the plurality of segments are spaced apparat from each other at the expandable joints and the inner diameter of the plurality of segment has second diameter which is larger than the first diameter.  The segments further have hydrodynamic grooves 66, 68.
	Because Karafillis et al. already show a carbon seal 54 for sealing between a turbine engine bearing housing and a rotating shaft, and Haynes teaches the specifics of an annular seal used as a shaft seal, the seals are functional equivalents for sealing between a rotating shaft and a surrounding stationary casing.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the seal structure taught by Haynes for the seal 54 of Karafillis et al. because both elements were known equivalents for providing sealing for a rotating shaft.  The substitution would have resulted in the predictable result of sealing between the bearing housing and the rotating shaft.  

	For claim 6, Karafillis et al. additionally teach a second non-contacting carbon seal 54 in FIG. 1 positioned also between the rotating shaft 30 and the fixed housing 36 and partially defining the pressurized compartment 56 to enclose the sump housing. 
	For claim 7, which depends from claim 1, the sump seal (the other of the two seals 54) is a carbon seal 54. See paragraph 0024.
	For claim 8, which depends from claim 1, the sump seals 54 of Karafillis et al. have an associated or integrated labyrinth seal with the carbon seal.
	For claim 10, which depends from claim 1, the sump seal (the other of the two seals 54) is a hydrodynamic seal as would be taught by the modification of both carbon seals of Karafillis et al. by Haynes.  
	For claim 12, the bearing 46 appears to be limited to a radial bearing.  
	Claim 13 adds conventional features of a turbine engine to the seal assembly of claim 1, which are each disclosed in Karafillis et al.  For instance, Karafillis et al. additionally teach a compressor 14, a turbine 28, the shaft 30 being a shaft coupling the compressor 14 and the turbine 28.  
	For claim 17, Karafillis et al. teach a compressor bleed conduit in paragraph 0029 for channeling compressor air from a suitable stage to the outer shell 38.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karafillis et al. in view of Haynes as applied to claim 1 above, and further in view of United States Patent No. 8,092,093 B2 (the ‘093 patent hereinafter).
For claim 9, Karafillis et al. do not specifically teach the sump seal 58 being a brush seal.

Because Karafillis et al. do not limit the sump seal 58 to a labyrinth seal, and the 
‘093 patent teaches among other suitable seals a brush seal for sealing a sump, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the Karafillis et al. labyrinth seal 58 as a brush seal, as suggested in the ‘093 patent for the purpose of alternatively employing equivalent seals for the sump seal.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karafillis et al. in view of Haynes as applied to claim 1 above, and further in view of United States Patent Application Publication No. 2017/0067397 A1 (Fang et al. hereinafter).
For claim 11, Karafillis et al. do not teach the details of the bearing 46, but the bearing does not appear to be a thrust bearing supporting axial loads.   
	Fang et al. teach a similar gas turbine engine sump assembly where the bearing 118 may be a thrust bearing for the purpose of supporting axial loads.
	Because Karafillis et al. fail to identify the type of bearing 46, but Fang et al. set forth a similar sump assembly with a bearing that may be a thrust bearing, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Karafillis et al. bearing to be a thrust bearing as taught by Fang et al. for the purpose of supporting axial loads within the gas turbine engine.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karafillis et al. in view of Haynes as applied to claim 17 above, and further in view of United States Patent No. 7,093,418 B2 (Morris et al. hereinafter).
For claim 18, Karafillis et al. teach a compressor bleed conduit in paragraph 0029 for channeling compressor air from a suitable stage to the outer shell 38, but the booster compressor is not actually disclosed as the suitable stage, although it is well known by artisans in the art.
	Nevertheless, Morris et al. bleeds air from the booster, or low pressure compressor 114 for supplying buffer air to the sump seals 132.
	Because Karafillis et al. already teach buffer air coming from a suitable stage, and Morris et al. explicitly teach a low pressure compressor for supplying the buffer air, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose the low pressure compressor as the suitable stage as taught in Morris et al. for the purpose of suppling buffer air at adequate pressure to the sump sealing system.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karafillis et al. in view of Haynes as applied to claim 17 above, and further in view of United States Patent No. 5,619,850 (Palmer et al. hereinafter).
	For claim 19, Karafillis et al. teach a compressor bleed conduit in paragraph 0029 for channeling compressor air from a suitable stage to the outer shell 38, but the high pressure compressor is not actually disclosed as the suitable stage, although it is well known by artisans in the art.
	Nevertheless, Palmer et al. bleeds air from the high pressure compressor for supplying buffer air to the sump seals for the purpose of providing the sump seal with sufficient pressure during low engine and transient engine power conditions.
	Because Karafillis et al. already teach buffer air coming from a suitable stage, and Palmer et al. explicitly teach a high pressure compressor for supplying the buffer air, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose .  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karafillis et al. in view of Haynes as applied to claim 13 above.
Claim 20 appears to be exclusively directed to the species of FIG. 17.  Karafillis et al. have two sump seals 58 and two carbon seals 54, but the location of the sump seals and carbon seals appears to be in the opposite location than that claimed with respect to the bearing compartment and the pressurized compartment.  
The rearrangement of the sump seals and carbon seals of Karafillis et al. is an obvious matter of design choice.  Karafillis et al. already teach the carbon seals 54 may be labyrinth seals in paragraph 0024, and the means 58 for sealing in paragraph 0028 are not limited to labyrinth seals.  And since Karafillis et al. already teach carbon seals are known in the art it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seals of Karafillis et al. such that the sealing means 58 are carbon seals, as suggested in Karafillis et al. by the general teaching of sealing means 58 together with the carbon seal (paragraph 0024) teaching also within the disclosure, for the purpose of sealing the bearing compartment and pressurized compartment.  
The basis for the design choice rejection above without the use of a secondary reference originates from case law: Ex parte Clapp, 227 USPQ 972, 973 (Bd.Pat.App. & Int. 1985). Whereby, to support a conclusion that a claim is directed to obvious subject matter, the prior art references must suggest expressly or impliedly the claimed invention or an Examiner must present a "convincing line of reasoning" as to why one of ordinary skill in the art would have found the claimed invention to have been obvious.  In doing so, the Examiner may rely on “logic or scientific principle.”  In re Soli, 137 USPQ See also MPEP 2144.02.  When determining whether or not a rejection based on design choice is appropriate, the Examiner must review the specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned "convincing line of reasoning."  Clapp, 227 USPQ at 973.

Claims 21 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karafillis et al. in view of Haynes as applied to claims 1 and 13 above and further in view of United States Patent Application Publication No. 2017/0067397 A1 (Fang et al. hereinafter).
For claim 21, Karafillis et al. teach a seal assembly for a turbomachine, the turbomachine including a rotating shaft 30 extending along a centerline 12 and a fixed housing 36 positioned exterior to the rotating shaft in a radial direction relative to the centerline, the seal assembly comprising: a sump housing including at least a portion of the rotating shaft 30 and the fixed housing 36, wherein the sump housing at least partially defines a bearing compartment 40 for holding a cooling lubricant therein; a bearing 46 in contact with an exterior surface of the rotating shaft 30 and an interior surface of the fixed housing 36 and positioned within the sump housing, wherein the bearing 46 supports the rotating shaft 30; a sump seal 54 or 58 positioned between the rotating shaft and the fixed housing and at least partially defining the bearing compartment for holding the cooling lubricant; a pressurized housing (unlabeled but positioned around the inter-shell plenum 56) positioned exterior to the sump housing and including at least a portion of the rotating shaft and the fixed housing, wherein the pressurized housing defines a pressurized compartment 38 to at least partially enclose the sump housing; and a carbon seal 54 positioned between the rotating shaft 30 and the fixed housing 36 and at least partially defining the pressurized compartment to enclose the sump housing. 

	Because Karafillis et al. already show a carbon seal 54 for sealing between a turbine engine bearing housing and a rotating shaft, and Haynes teaches the specifics of an annular seal used as a shaft seal, the seals are functional equivalents for sealing between a rotating shaft and a surrounding stationary casing.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the seal structure taught by Haynes for the seal 54 of Karafillis et al. because both elements were known equivalents for providing sealing for a rotating shaft.  The substitution would have resulted in the predictable result of sealing between the bearing housing and the rotating shaft.  
Karafillis et al. appear to teach the sump seal 58 at the same radial height as the carbon seal 54 and therefore not at a different radial height.  

Accordingly, as the Karafillis et al. drawing is schematic and details of the geometric relationship of the carbon seal 54 and labyrinth seal 58 are not restricted to that shown, and a similar configuration of a bearing sump configuration is shown in Fang et al. but where the sump seal is positioned radially outward from the hydrodynamic seal for the purpose of sealing between the rotating shaft and fixed housing of the sump, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the radial location of the Karafillis et al. downstream sump seal 58 to be more radially outward, as shown in Fang et al. for the purpose of accommodating the specific relationship between a rotating shaft and a bearing sump housing.  
	Because Fang et al. is used in the same environment as Karafillis et al. and Karafillis et al. discloses the seal may be a carbon seal, and Fang et al. further teaches carbon seals used in this environment are hydrodynamic seals, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of Karafillis et al. to be a hydrodynamic seal as explicitly taught in Fang et al. for the purpose of effective sealing the chamber lubricant chamber from the surrounding pressurized air chamber.  
	For claim 27, Haynes clearly shows a dovetail configuration for the joints between adjacent circumferential segments 12, 12’, 12”.  
	For apparatus claims 28-30, Applicant has claimed a function of the radial gap adjusters without specifying how the adjusters are structurally configured.  FIG. 14 of Applicant’s invention illustrates a radial gap adjuster 158 that appears to be a garter spring like that of Haynes.  Accordingly, the claimed .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Karafillis et al. in view of Haynes in view of Fang et al. as applied to claim 21 above and further in view of United States Patent Application Publication No. 2020/0032668 A1 (Garrison hereinafter).
Haynes appears to be limited to a garter spring 28 for applying a radial force and not two or more radial gap adjusters between each segment 12, 12’, 12”.  
Garrison however, show in FIG. 7 and the related disclosure, “one or more compression springs” 98 used to provide radial force to a seal element 31.  
Because Haynes uses a garter spring to radially compress segments of a seal, and Garrison use one or more springs for each seal segment, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the garter spring of Haynes with one or more compression springs as taught in Garrison for a substitution since both springs were known equivalents for providing a radial biasing force.  The substitution would have resulted in the predictable result of providing a radial biasing force to the seal segments.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/RICHARD A EDGAR/Primary Examiner, Art Unit 3745